927 So. 2d 215 (2006)
Ernest L. MARCONI, Appellant,
v.
STATE of Florida, Appellee.
No. 5D05-1751.
District Court of Appeal of Florida, Fifth District.
April 28, 2006.
*216 James S. Purdy, Public Defender, and Allison A. Havens, Assistant Public Defender, Daytona Beach, for Appellant.
Charles J. Crist, Jr., Attorney General, Tallahassee, and Rebecca Roark Wall, Assistant Attorney General, Daytona Beach, for Appellee.
TORPY, J.
In this cocaine possession case, Appellant challenges the lower court's order denying his motion to suppress the evidence. Concluding that the police officer lacked probable cause for the warrantless search and seizure of Appellant, we reverse. Huntley v. State, 575 So. 2d 285 (Fla. 5th DCA 1991); Walker v. State, 846 So. 2d 643 (Fla. 2d DCA 2003).
REVERSED.
SHARP, W. and LAWSON, JJ., concur.